3648021DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9,18,19,26,27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 7, the claimed subject matter of “the cavity comprises a cavity etched into the second titanium substrate” is not supported by the original disclosure.  Applicant disclose the pillar is formed by etching into the first substrate but does not disclose that the cavity is formed by etching into the second titanium substrate.
Claims 8-9,19,26,27 and 28 are further rejected as they depend on claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1,4, 5 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2006/0213648A1) in view of Chen (US 2006/0151153A1).  Chen’s 648 discloses (figures 2,5, A shown below and paragraph 22) a thermal ground plane comprising a wick array (27) formed in a titanium substrate (32); the wick array comprises a plurality of pillars having a spacing between them; a second titanium substrate and a vapor region, wherein the vapor region is hermetically sealed by the second titanium substrate. Chen’s 648 does not disclose an oxidized titanium coating that enhances wettability of the pillars. Chen’s 153 discloses (figure 2 and paragraph 29) a oxidized titanium layer (24) coating on the wick (23) for a purpose of enhancing the absorbing of the working fluid into the wick (23).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Chen’s153 teaching in Chen’s 648’s device for a purpose of enhancing the absorbing of the working fluid into the wick (23).  
Regarding the limitation of “etched”, the method of forming the device is not germane to the issue of the patentability of the device itself.  
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, the product in the product by process claim is the same as obvious from a product of the Chen’s 648  in view of Chen’s 153.  The claim is unpatentable even though the prior art product was made by a different process such as etching or stamping or molding or rolling.
   Regarding claims 4-5 and 31, Chen’s 648 further discloses (figure 5) that a pitch of the pillar is varied (formed between grooves), wherein a pitch of the pillar is varied (the pillar in the peripheral area is larger than the pillar near the center of the circular arrangement of pillars), wherein the pitch is a distance from a center of one pillar to a center of neighboring pillar. 
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (US 2006/0213648A1) and  Chen (US 2006/0151153A1) and further in view of Tonosaki (US 2006/0065385A1). Chen’s 648 and Chen’s 153 substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the spacing between the pillars is between 1 and 500 microns. Tonosaki discloses (figure 6 and paragraphs 81 and 109) that the wicking structure comprises microfabricated structures ( walls formed grooves 111a) having spacing between the microfabricated structure is 50 microns (width of the groove 111a) to allow fluid be transported through the gaps (111a)  for a purpose of providing an efficient wicking function to the wicking structure to suck the liquid phase by capillary action and retaining the fluid. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Tonosaki’s teaching in the combination device of Chen’s 648 and Chen’s 153 for a purpose of providing an efficient wicking function to the wicking structure to suck the liquid phase by capillary action and retaining the fluid. 
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2006/0213648A1) and Chen (US 2006/0151153A1) and further in view of Garner et al. (US 6,945,317B2).  Chen’s 648 and Chen’s 153 substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that pillars extend into the cavity to provide support. Garner discloses a plurality of pillars (18) extend into the cavity to provide support between the first substrate and the second substrate of the heat dissipation device.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Garner’s teaching in the combination device of Chen’s 648 and Chen’s 153 for a purpose of providing a support between the first and second substrates of the heat dissipation device. 
Claims 7-9, 18-19 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2006/0213648A1) in view of Nelson Lloyd A (US 4,118,756).  Chen discloses a thermal ground plane comprising a first titanium substrate; a wick array comprises pillars having a spacing between them; a second titanium substrate; and a vapor cavity enclosed using the second titanium and the first titanium substrate.  Regarding claims 7 and 8, Chen does not disclose that the vapor cavity comprises a cavity etched into the second titanium substrate and the first and second substrates are welded together. Nelson discloses (figure 2, column 4, lines 68- column 5, line 2) a heat pipe comprises of two substrates (21,22), wherein a vapor cavity comprises a cavity etched into both the second substrate and the first substrate and the two substrates (21,22)  are welded together (column 5, line 23) for a purpose of easing the process of forming an enclosed vapor chamber by  welding the two substrates together.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Nelson Lloyd’s teaching in Chen’s device for a purpose of easing the process of forming an enclosed vapor chamber by welding the two substrates together. Regarding the limitation of “etched”, the method of forming the device is not germane to the issue of the patentability of the device itself.  
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, the product in the product by process claim is the same as obvious from a product of the Chen’s 648  in view of Chen’s 153.  The claim is unpatentable even though the prior art product was made by a different process such as etching or stamping or molding or rolling.
Regarding claim 9, the limitation of “laser welded”, the method of forming the device is not germane to the issue of the patentability of the device itself.  
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, the product in the product by process claim is the same as obvious from a product of the Chen’s 648  in view of Chen’s 153.  The claim is unpatentable even though the prior art product was made by a different process of welding as disclosed by Nelson. 
   Regarding claims 18, 19 and 28, Chen’s 648 further discloses (figure 5) that a pitch of the pillar is varied (formed between grooves), wherein a pitch of the pillar is varied (the pillar in the peripheral area is larger than the pillar near the center of the circular arrangement of pillars), wherein the pitch is a distance from a center of one pillar to a center of neighboring pillar. 
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2006/0213648A1) in view of Nelson Lloyd A (US 4,118,756) as applied to claim 7 above, and further in view of Tonosaki (US 2006/0065385A1). Chen ‘s 648 and Nelson substantially disclose all of applicant’s invention as discussed above except for the limitation that the spacing between the pillars is between 1 and 500 microns. Tonosaki discloses (figure 6 and paragraphs 81 and 109) that the wicking structure comprises microfabricated structures ( walls formed grooves 111a) having spacing between the microfabricated structure is 50 microns (width of the groove 111a) to allow fluid be transported through the gaps (111a)  for a purpose of providing an efficient wicking function to the wicking structure to suck the liquid phase by capillary action and retaining the fluid. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Tonosaki’s teaching in the combination device of Chen’s 648 and Nelson for a purpose of providing an efficient wicking function to the wicking structure to suck the liquid phase by capillary action and retaining the fluid.    


Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2006/0213648A1) and Nelson and further in view of Garner et al. (US 6,945,317B2).  Chen’s 648  and Nelson substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that pillars extend into the cavity to support. Garner discloses a plurality of pillars (18) extend into the cavity to provide support between the first substrate and the second substrate of the heat dissipation device.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Garner’s teaching in the combination device of Chen’s 648 and Nelson for a purpose of providing a support between the first and second substrates of the heat dissipation device. 

Claims 10, 13, 22, 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2006/0213648A1) in view of Chen (US 2006/0151153A1) and  Tonosaki (US 2006/0065385A1). Chen’s 648 discloses (figures 2,5, A shown below and paragraph 22) a thermal ground plane comprising a wick array (27) formed in a titanium substrate (32) to form a plurality of pillars having a spacing between them.  Chen’s 648 further discloses (paragraph 27) that the vapor cavity is not only forming by curving a substrate but also by coupling first and second substrate together by welding to form a vapor cavity with the wick formed on the inner wall of the cavity. Regarding claim 10,  Chen’s 648 does not disclose an oxidized titanium coating that enhances wettability of the pillars. Chen’s 153 discloses (figure 2 and paragraph 29) a oxidized titanium layer (24) coating on the wick (23) for a purpose of enhancing the absorbing of the working fluid into the wick (23).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Chen’s153 teaching in Chen’s 648’s device for a purpose of enhancing the absorbing of the working fluid into the wick (23).  Furthermore, Chen’s 648 does not disclose that the wicking structure is formed by etching process. Tonosaki discloses (figure 6 and paragraphs 81 and 109) that the wicking structures ( walls formed grooves 111a) can be formed by etching for a purpose of providing an alternative way of forming a wick integrated on the surface of the substrate (one piece with the substrate).  It would have been obvious to one having ordinary skill in the art before the effective filing date to use Tonosaki’s teaching of way of forming wick in Chen’s device for a purpose of providing an alternative way of forming a wick integrated on the surface of the substrate.  
Regarding claim 22, Chen ‘s 648 does not disclose that the spacing between the pillars is between 1 and 500 microns. Tonosaki discloses (figure 6 and paragraphs 81 and 109) that the wicking structure comprises microfabricated structures ( walls formed grooves 111a) having spacing between the microfabricated structure is 50 microns (width of the groove 111a) to allow fluid be transported through the gaps (111a)  for a purpose of providing an efficient wicking function to the wicking structure to suck the liquid phase by capillary action and retaining the fluid. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Tonosaki’s teaching in Chen’s 648 device for a purpose of providing an efficient wicking function to the wicking structure to suck the liquid phase by capillary action and retaining the fluid.    
   Regarding claims 13, 23 and 24, Chen’s 648 further discloses (figure 5) that a pitch of the pillar is varied (formed between grooves), wherein a pitch of the pillar is varied (the pillar in the peripheral area is larger than the pillar near the center of the circular arrangement of pillars), wherein the pitch is a distance from a center of one pillar to a center of neighboring pillar. 



    PNG
    media_image1.png
    533
    699
    media_image1.png
    Greyscale

Figure A:  The modified figure corresponds to figure 5 of Chen with limitations shown.




Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2006/0213648A1) in view of Chen (US 2006/0151153A1), Tonosaki (US 2006/0065385A1) and further in view of Sawata et al. (US 4,116,266). Chen’s 648, Chen’s 153 and Tonosaki’s 385 substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that the spacing between the pillars are varies.  Sawata discloses (figure 4A, column 5, lines 4 and ) a heat pipe that has grooved wick, wherein the spacing between the pillars (wall of the grooves) varies from the heat input region (5) to the heat output region (6) for a purpose of enabling the input heat energy to be easily transferred to the heat dissipation side and preventing reverse of heat flow from the heat dissipation side to the heat input side. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Sawata’s teaching in the combination device of Chen’s 648, Chen’s 153 and Tonosaki’s 385 for a purpose of enabling the input heat energy to be easily transferred to the heat dissipation side and preventing reverse of heat flow from the heat dissipation side to the heat input side.

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Chen et al. (US 2006/0213648A1) in view of Nelson Lloyd A (US 4,118,756) and further in view of Sawata et al. (US 4,116,266). Chen’s 648 and Nelson’s 756 substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that the spacing between the pillars are varies.  Sawata discloses (figure 4A, column 5, lines 4 and ) a heat pipe that has grooved wick, wherein the spacing between the pillars (wall of the grooves) varies from the heat input region (5) to the heat output region (6) for a purpose of enabling the input heat energy to be easily transferred to the heat dissipation side and preventing reverse of heat flow from the heat dissipation side to the heat input side. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Sawata’s teaching in the combination device of Chen’s 648 and Nelson for a purpose of enabling the input heat energy to be easily transferred to the heat dissipation side and preventing reverse of heat flow from the heat dissipation side to the heat input side.

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Chen et al. (US 2006/0213648A1) in view of Chen (US 2006/0151153A1) and further in view of Sawata et al. (US 4,116,266). Chen’s 648 and Chen’s 153 substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that the spacing between the pillars are varies.  Sawata discloses (figure 4A, column 5, lines 4 and ) a heat pipe that has grooved wick, wherein the spacing between the pillars (wall of the grooves) varies from the heat input region (5) to the heat output region (6) for a purpose of enabling the input heat energy to be easily transferred to the heat dissipation side and preventing reverse of heat flow from the heat dissipation side to the heat input side. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Sawata’s teaching in the combination device of Chen’s 648 and  Chen’s 153 for a purpose of enabling the input heat energy to be easily transferred to the heat dissipation side and preventing reverse of heat flow from the heat dissipation side to the heat input side.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/           Examiner, Art Unit 3763